Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION   
Election/Restrictions
Claims 1-12 and 19-20 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 13-18, are directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 06/11/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.





EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email sent by the applicant’s representative Wen Liu on 03/18/2021.

The application has been amended as follows: 
Claim 1. A chip package, comprising: a chip having a light emitter and a light receiver that are located on a top surface of the chip; a sidewall structure located on the top surface of the chip and having two aperture areas, wherein the light emitter and the light receiver are respectively located in the two aperture areas, and the sidewall structure surrounds the light emitter and the light receiver; a first light-shielding layer located on the bottom and side surfaces of the sidewall structure; a second light-shielding layer located only between the chip and the bottom surface of the sidewall structure, wherein the first light-shielding layer has a portion between a bottom surface of the sidewall structure and a top surface of the second light-shielding layer, and the sidewall structure and the second light-shielding layer cover at least one conductive pad; and a cover located on a surface of the sidewall structure facing away from the chip, and at least covering the light receiver and the sidewall structure that surrounds the light receiver.

Claim 7. The chip package of claim 1, wherein the is located on the top surface of the chip.

Claim 8. The chip package of claim 7, wherein the sidewall structure and the second light-shielding layer are substantially aligned with the conductive pad.

Claim 11. The chip package of claim 7, wherein the chip package can be used as a vertical cavity surface emitting laser (VCSEL) device.

Claim 13. A manufacturing method of a chip package, comprising steps of: forming two concave portions in one side of a lid, wherein the lid is made of a material comprising silicon, and the side of the lid has a sidewall structure surrounding the two concave portions; forming a first light-shielding layer covering at least one surface of the side of the lid; forming a second light-shielding layer on the sidewall structure, wherein the first light-shielding layer has a portion between a bottom surface of the sidewall structure and a top surface of the second light-shielding layer; bonding the sidewall structure to a chip having a light emitter and a light receiver that are located on a top surface of the chip, wherein the second light-shielding layer is located between the chip and the sidewall structure covering at least one conductive pad of the chip; grinding a surface of the lid facing away from the chip, such that the sidewall structure is exposed to form two aperture areas, wherein the sidewall structure is located on the top surface of the chip and having the two aperture areas, wherein the light emitter and the light receiver are respectively located in the two aperture areas, wherein the light emitter and the light receiver on the top surface of the chip are respectively located in the two aperture areas, and wherein the sidewall structure surrounds the light emitter and the light receiver; and disposing a cover at least covering the light receiver and the sidewall structure that surrounds the light receiver.

Claim 15. The manufacturing method for the chip package of claim 13, wherein the step of bonding the sidewall structure to the chip further comprises: the sidewall structure and the second light-shielding layer are substantially aligned with the conductive pad.

Claim 18. The manufacturing method for the chip package of claim 15, wherein 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance: 
With respect to claim 1, the prior art of record alone or in combination do not teach or fairly suggest, in combination with other elements of the claim, a first light-shielding layer located on the bottom and side surfaces of the sidewall structure; a second light-shielding layer located only between the chip and the bottom surface of the sidewall structure, wherein the first light-shielding layer has a portion between a bottom surface of the sidewall structure and a top surface of the second light-shielding layer, and the sidewall structure and the second light-shielding layer cover at least one conductive pad. Claims 2-12 are included likewise as it depends from claim 1.
With respect to claim 13, the prior art of record alone or in combination do not teach or fairly suggest, in combination with other elements of the claim, the first light-shielding layer has a portion between a bottom surface of the sidewall structure and a top surface of the second light-shielding layer; bonding the sidewall structure to a chip having a light emitter and a light receiver that are 
With respect to claim 19, the prior art of record alone or in combination do not teach or fairly suggest, in combination with other elements of the claim, wherein the chip comprises at least one conductive pad located on the top surface of the chip, wherein a bottom surface of the chip facing away from the top surface has a through hole, and the conductive pad is located in the through hole, and wherein the chip package further comprises: an isolation layer located on the bottom surface of the chip and a sidewall that surrounds the through hole; a redistribution layer located on the isolation layer and the conductive pad that is in the through hole; and a passivation layer located on the isolation layer and the redistribution layer, wherein the passivation layer on the bottom surface has an opening, and a portion of the redistribution layer is located in the opening. Claim 20 is included likewise as it depends from claim 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALIHEH MALEK whose telephone number is (571)270-1874.  The examiner can normally be reached on M/T/W/R/F, 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

March 19, 2021

/MALIHEH MALEK/Primary Examiner, Art Unit 2813